Maetin, Judge,
dissenting, with whom KiRkpateick, Judge, joins.
I dissent from the majority opinion for the following reasons:
In view of the stipulation, there is but one issue for us to resolve in this case: Is there adequate evidence to overcome the presumption of the correctness of the appraiser’s valuation? In order to accomplish this result, it must be established by evidence that there was no market value or price at the time of exportation of the merchandise at bar to the United States at which such merchandise had been freely offered for sale in the usual wholesale quantities for home consumption to all purchasers in the principal markets of England. The conclusion of this ultimate fact will determine the issue presented to us here. Such a conclusion can be reached only by consideration of evidentiary facts. Therefore, it finally resolves into the question of whether the statements that Grant made in his affidavit and the price lists (Exhibit 1) can be so considered and, if so, whether the statements have such definiteness that they establish the facts which are determinative of the ultimate issue.
There are many statements of fact in the affidavit which can be considered evidentiary but which are so ambiguous that the significant facts cannot be determined with any degree of definiteness. Therefore, I do not believe that those statements add up to the substantial evidence required to determine the ultimate fact, vis, that there was no market value or price at which such merchandise had been freely offered for sale. The burden is on the importer to establish that fact if it is to prevail.
The majority mentions statements concerning the sales to the Cross-ley and Beldam companies which sales are not significant in determining the issues here. Likewise there are many other statements in the affidavit which are inconsequential and have no bearing on the matter. The most significant and important statement reads: “To the best of my knowledge and belief there has never been a case where merchants and small consumers paid less than the amount shown on our private lists and there have been many many cases where they paid amounts in excess of that shown.” I believe this statement to be so indefinite and open to so many interpretations that it cannot be considered substantial evidence.
Let us analyze this statement. Merchants usually buy goods for resale. Therefore, unless otherwise indicated, it could be assumed that this group purchases in “wholesale quantities.” It is stated that the merchants never paid less than the “amount shown on our private price lists.” The records of the company might show that these private price listings could very well be “the market * * * price * * * at which such * * * merchandise is freely offered for sale * * * in the usual wholesale quantities and in the ordinary course of trade * * [Emphasis ours.1 There is nothing before us from *159•which we can draw any definite conclusions as to what the situation really was at the time of exportation. The statement that “there have been many many cases where they paid amounts in excess of that shown” does not help matters at all. “Many many cases” could be a very negligible percentage of the total sales to the merchants and, therefore, would not preclude the list price from being the price at which such merchandise is freely offered for sale, as the records could show that during the time of exportation of the merchandise, the great percentage of sales to these merchants were made at the same prices as appear on the price lists. Also, there is no statement as to when the many sales at prices exceeding the price list were made. These sales could have been made long before or long after the exportation of the merchandise, and the statute provides that the time of exportation is the price-determining period.
Although Grant states that his company tries “to discourage sales to merchants * * * by charging them a price for the yarn that is approximately equal to the price of the cloth,” whatever that price may be, there is nothing in the affidavit to indicate that the yam is not freely offered for sale to the merchants at that price. For all we know, the prices in the price list may be approximately equal to the price of the cloth.
Grant’s statement, “There was never, at any time, one single price at which merchandise was freely offered and sold to anyone who wished to purchase it.”, is a conclusion of the ultimate fact which is the paramount issue in this case, which must be determined by evi-dentiary facts, and cannot be established by a mere statement containing only the conclusion itself. Therefore, that statement cannot be considered substantial evidence to prove anything.
This court should arrive at conclusions of ultimate facts only through evidentiary facts which are clear, concise and complete. Since there are no unambiguous statements which could establish such evidentiary facts from which the court could conclude that there was no market value or price at which such merchandise had been freely offered for sale, I do not think that there is substantial evidence which successfully rebuts the presumption of the correctness of the appraiser’s valuation. Therefore I would reverse the judgment of the Customs Court.